                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JEROME MARVIN MILLER,
                                   7                                                        Case No. 19-cv-03454-DMR
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER OF CONDITIONAL
                                   9                                                        DISMISSAL
                                        CHECKR, INC.,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed within 60 days of this

                                  18   order. All scheduled dates, including the trial and pretrial dates, are VACATED.

                                  19                                                                                 S DISTRICT
                                                                                                                  ATE           C
                                                                                                                 T
                                                                                                                                       O
                                                                                                             S




                                  20          IT IS SO ORDERED.
                                                                                                                                        U
                                                                                                           ED




                                                                                                                                         RT

                                                                                                                                DERED
                                                                                                       UNIT




                                  21   Dated: September 13, 2019                                                        O OR
                                                                                                                IT IS S
                                                                                                                                               R NIA


                                  22                                                    ______________________________________
                                                                                                                                   u
                                                                                                                           a M. Ry
                                                                                                        NO




                                                                                        DONNA M. RYU                  o nn
                                                                                                                 ge D
                                                                                                                                               FO




                                  23                                                                          JudJudge
                                                                                        United States Magistrate
                                                                                                         RT




                                                                                                                                           LI




                                  24                                                                            ER
                                                                                                           H




                                                                                                                                       A




                                                                                                                     N                     C
                                                                                                                                       F
                                                                                                                         D IS T IC T O
                                  25                                                                                           R

                                  26
                                  27

                                  28
